Citation Nr: 1812015	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-41 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to August 1980.  The Veteran had additional service in the Florida Army National Guard, including active duty training (ADT) between January 1974 and May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this appeal now resides with the VA RO in Pittsburgh, Pennsylvania.

This case was initially before the Board in March 2014 when the claim was remanded for further development.  Additional service connection claims for a low back disability and a bilateral hand disability were remanded at that time.  The case was again before the Board in April 2017.  In April 2017, the Board denied entitlement to service connection for a low back disability and for a bilateral hand disability.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disability was remanded for additional development.  The RO issued a November 2017 supplemental statement of the case, and the appeal is again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection an acquired psychiatric disability.  In this regard, the Board apologies for the delay in the adjudication of this case. 

The Veteran was afforded a VA psychiatric examination in July 2017, with an addendum opinion added in October 2017.  At the July 2017 examination, the VA examiner concluded that the Veteran did not have a diagnosis of PTSD.  Rather, he diagnosed the Veteran with a persistent depressive disorder.  The VA examiner opined that the Veteran's persistent depressive disorder clearly and unmistakably existed prior to service, and there was no evidence that suggests his service aggravated the disorder. 

Given the lack of any psychiatric abnormalities noted on the Veteran's April 1974 entrance examination, he is presumed sound at entrance.  See 38 C.F.R. § 3.304(b) (the term "noted," in 38 U.S.C. § 1111, refers to "[o]nly such conditions as are recorded in examination reports"; a "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Id at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.

It does not appear that the VA examiner applied the correct standard in providing his medical opinion.  While he stated that there was clear and unmistakable evidence the Veteran's persistent depressive disorder had existed prior to service, he did not adequately address whether there is clear and unmistakable evidence that the disorder was not aggravated beyond its natural progression.  As the opinion lacks a discussion of the evidence in light of the applicable standard, an additional medical opinion is necessary. 

Additionally, the VA examiner did not provide an etiology opinion regarding the Veteran's diagnosed anxiety disorder.  The Board notes that treatment records during the period on appeal include a diagnosis of an anxiety disorder. See January 2013 and January 2016 VA treatment records.  Given that the Veteran has been diagnosed with an anxiety disorder during the pendency of the appeal, an etiological opinion regarding whether this specific diagnosis is related to service is necessary.  As noted in the April 2017 Remand, the VA examiner was also asked to provide an etiological opinion regarding any psychiatric disorder other than PTSD that had been diagnosed. Because the VA examiner did not follow the remand instructions in their entirety, the examination report must be returned to the examiner, or a similarly qualified medical professional, for correction.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a)  Whether clear and unmistakable evidence demonstrates that the Veteran entered service with an acquired psychiatric disability (persistent depressive disorder).  

b)  Whether clear and unmistakable evidence demonstrates that the Veteran's acquired psychiatric disability (persistent depressive disorder) was not aggravated by service.  

c)  The examiner should additionally opine whether it is as least likely as not (a 50 percent probability or greater) that the Veteran's anxiety disorder had its onset in service or is otherwise medically related to in-service injury or disease.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




